Exhibit 10.6

 

Notice of Grant of Stock Options

and Option Agreement

  

Fair Isaac Corporation

ID: 94-1499887

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402

  

Name

Address

City State Zip

  

Option Number:

Plan:

Effective                     , you have been granted a Non-Statutory Stock
Option to buy             shares of Fair Isaac Corporation (the “Company”) stock
at an exercise price of $                    per share.

The total exercise price of the shares granted is $                    .

The option will vest in installments on the dates shown below.

 

Shares

   Vesting Date      

The option will expire on                     .

By your signature below, you acknowledge that this option is granted under and
governed by the terms and conditions of the Company’s 2012 Long-Term Incentive
Plan (the “Plan”) and the Option Agreement, which are attached to and made a
part of this document.

 

 

  

 

   Date    Fair Isaac Corporation      

 

  

 

Name    Date   

                             Date

                             Time:



--------------------------------------------------------------------------------

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Director Non-Statutory Stock Option Agreement

Option Terms and Conditions*

 

1. Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.

 

2. Vesting and Exercise Schedule. This Option will vest and become exercisable
as to the portion of Shares and on the dates specified on the cover page to this
Agreement, so long as you remain a director of the Company or any of its
Affiliates. The vesting and exercise schedule is cumulative, meaning that to the
extent the Option has not already been exercised and has not expired, terminated
or been cancelled, you or the person otherwise entitled to exercise the Option
as provided in this Agreement may at any time purchase all or any portion of the
Shares that may then be purchased under that schedule.

Vesting and exercisability of this Option will be accelerated during the term of
the Option if your Service to the Company or any Affiliate terminates because of
your death or Disability, as provided in Section 6(e)(2) of the Plan. Vesting
and exercisability will also be accelerated under the circumstances described in
Section 13(d) of the Plan or upon a Change in Control and may be accelerated by
action of the Committee in accordance with Section 3(b)(2) of the Plan.

 

3. Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earlier of:

 

  (a) the expiration date specified on the cover page of this Agreement; or

 

  (b) the date that is one year after the termination of your Service as a
director of the Company or any of its Affiliates.

 

4. Service Requirement. Except as otherwise provided in Section 3(b) of this
Agreement and Section 6(e)(2) of the Plan, this Option may be exercised only
while you continue to provide Service to the Company or any Affiliate, and only
if you have continuously provided such Service since the date this Option was
granted.

 

5. Exercise of Option. Subject to Section 4 of this Agreement and the Company’s
policies governing trading in its securities, the vested and exercisable portion
of this Option may be exercised through use of an account maintained for you by
a securities broker approved by the Company or through delivery to the Company’s
Stock Administration office of written notification of exercise that states the
number of Shares to be purchased and is signed or otherwise authenticated by the
person exercising this Option. If the person exercising this Option is not the
Optionee, he or she also must submit appropriate proof of his or her right to
exercise this Option.

 

 

* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned to it in the Plan as the Plan currently exists or as it
is amended in the future.



--------------------------------------------------------------------------------

6. Payment of Exercise Price. When you submit your notice of exercise pursuant
to Section 5 of this Agreement, you must include payment of the exercise price
of the Shares being purchased through one or a combination of the following
methods:

 

  (a) your personal check, a cashier’s check or money order;

 

  (b) to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised to the Company
in payment of the purchase price of such Shares;

 

  (c) by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised; or

 

  (d) by a reduction in the number of Shares to be delivered to you upon
exercise, such number of Shares to be withheld having an aggregate Fair Market
Value on the date of exercise equal to the purchase price of the Shares for
which the Option is being exercised.

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares pursuant to option (c) above or by authorizing
the Company to retain Shares pursuant to option (d) above is undesirable for any
reason, you will not be permitted to pay any portion of the exercise price in
that manner.

 

7. Withholding Taxes. You are responsible for paying any withholding taxes that
may be due as a result of your exercise of this Option. The Company will not
withhold any taxes on your behalf.

 

8. Delivery of Shares. As soon as practicable after the Company receives the
notice of exercise and exercise price provided for above, and determines that
all conditions to exercise have been satisfied, it will arrange for the delivery
of the Shares being purchased. Delivery of the Shares shall be effected by the
electronic delivery of the Shares to a brokerage account designated by you and
acceptable to the Company, or by another method provided by the Company. All
Shares so issued will be fully paid and nonassessable. Notwithstanding anything
to the contrary in this Agreement, the Company will not be required to issue or
deliver any Shares prior to the completion of any registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or desirable.

 

9. Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than (i) a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
qualified domestic relations order, or (iii) by gift to any “family member” (as
defined in General Instruction A.1(a)(5) to Form S-8 under the Securities Act of
1933). Following any such transfer, this Option shall continue to be subject to
the same terms and conditions that were applicable to this Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.

 

2



--------------------------------------------------------------------------------

10. No Shareholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until such Shares have
been delivered to you or your permitted transferee pursuant to Section 8 of this
Agreement. No adjustments shall be made for dividends or other rights if the
applicable record date occurs before such delivery has been effected, except as
otherwise described in the Plan.

 

11. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12. Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

13. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

14. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

By accepting this Option in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.

 

3